            Case 2:20-cr-00210-PD Document 7 Filed 08/03/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :

       v.                                            :      Crim. No. 20-210
                                                            Hon. Paul S. Diamond
MICHAEL “OZZIE” MYERS

       UNITED STATES’ UNOPPOSED MOTION FOR A PROTECTIVE ORDER

       The United States of America (the “Government”), through its undersigned attorneys, with

the consent of defendant Michael “Ozzie” Myers, moves this Court, pursuant to Rule 16(d)(1) of

the Federal Rules of Criminal Procedure, to enter into force the attached proposed protective order

governing discovery in this matter.

       The Government has provided counsel for the defendant with a copy of the proposed

protective order and they have confirmed their non-opposition. Moreover, the Government plans

to immediately provide to the defendant discovery that meets and exceeds its obligations pursuant

to Rule 16 of the Federal Rules of Criminal Procedure, 18 U.S.C. § 3500, Giglio v. United States,

405 U.S. 150 (1972), Brady v. Maryland, 373 U.S. 83 (1963), and this Court’s Order for Discovery

and Inspection. For example, the Government intends to provide the defendants with the FD-

302s (formal interview reports) for every individual interviewed as part of this investigation,

irrespective of whether the individual will appear as a witness at trial. Much of the material the

Government intends to produce—including the material that exceeds the Government’s discovery

obligations—consists of sensitive information regarding witnesses, such as personal identifiers,

addresses, and phone numbers; private financial information; sensitive information from other

departments and agencies of the executive branch; and confidential and sensitive information


                                                1
           Case 2:20-cr-00210-PD Document 7 Filed 08/03/20 Page 2 of 3




developed through investigations of law enforcement and the use of the grand jury. See, e.g.,

Douglas Oil v. Petrol Stops Nw., 441 U.S. 211, 218, 219-22 (1979) (discussing the policies

underlying grand jury secrecy requirements and noting that they remain in effect after the grand

jury’s proceedings conclude).     Accordingly, the Government respectfully requests that a

protective order be entered governing the use that can be made of all discovery material that the

Government provides to the defendants in this case.

       Such material will be handled pursuant to the procedures outlined in the proposed order

submitted contemporaneously to the Court, and that material may only be disclosed or

disseminated in accordance with the proposed order, unless and until that order is modified by the

Court. The Government intends to begin production of the material upon entry of the proposed

order. Counsel for the defendant have indicated that they have no objections to the proposed

protective order.



                                                      Respectfully submitted,


                                                      WILLIAM M. MCSWAIN
                                                      United States Attorney


                                             By:

                                                      /s/ Eric L. Gibson
                                                      ERIC L. GIBSON
                                                      Assistant United States Attorney




                                                2
           Case 2:20-cr-00210-PD Document 7 Filed 08/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing pleading with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

attorneys of record for the defendant, including:

                                          Noah Gorson
                                        Attorney At Law
                                       1845 Walnut Street
                                           Suite 1300
                                     Philadelphia, PA 19103

                                    Arnold Silverstein, Esq.
                                      1700 Sansom Street
                                Penn Center, Rittenshouse Square
                                    Philadelphia, PA 19103



Dated: ___________                           /s/ Eric L. Gibson
                                             ERIC L. GIBSON
                                             Assistant United States Attorney




                                                    3
